Howe, J.
The plaintiff obtained judgment against the defendant for 11,580 58-10Ó francs, and defendant appealed.
The only point made by appellant is that the judgment is erroneous, in being- rendered for francs instead of for an equivalent amount of dollars and cents.
We think the judgment should ho amended in this respect. R. S. 1870, § 4; Marshall v. Grand Gulf Railroad, 5 An. 360 ; Gallearo v. Pierre, 18 An. 10.
It is therefore ordered that the judgment appealed from bo amended, as to tho expression of its amount, by substituting- for tho number of francs therein stated the sum of two thousand one hundred and fifty-three dollars and ninety-nine cents, and that as thus amended the said judgment he affirmed; appellee to pay costs of appeal.